Judgment, Supreme Court, Bronx County (Laura Safer-Espinoza, J.), rendered August 12, 2005, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The record demonstrates that the court understood the degree of discretion it possessed in imposing sentence following defendant’s violation of his plea agreement. We do not read any of the language employed by the court as meaning it misapprehended its discretion (cf. People v Delgado, 80 NY2d 780 [1992]). We perceive no basis for reducing the sentence. Concur—Tom, J.P., Saxe, Friedman and Buckley, JJ.